Title: To John Adams from Elkanah Watson, 26 December 1790
From: Watson, Elkanah
To: Adams, John



Sir
Albany. 26th. Decbr. 1790

I have unexpectedly been hon’d with a letter from your Excellency.  The present edition of the Little performance I sent you, consists of only 350. most of which have run off beyond my expectations; some of my eastern friends have advised me to secure a copy right, & prepare for a 2d. edition upon a more enlarg’d scale: should this be tho’t expedient or not any remarks you may please to furnish me, will confer a particular favour.  Should I attempt a second edition, I have, thoughts of interspersing the work either with extracts either from my Journals in America, France, the Netherlands or England, haveing always Kept a regular diary from day to day in all my perigrinations since the year 77.  My tour in Holland was so limitted, & my stay there so short, that I must necessarily have been led into many inaccuracies.In some of my general reflections particular in respect to the America, I have adopted several Ideas I catch’d from you when at the Hague.
Your friendly solicitation for my wellfare claims my fervent gratitude.  Altho’ my former commercial exertions in Europe terminated most fatally to my purse, & peace of mind; yet I cannot reproach myself for any misconduct or inattention; and I have the pleasing consolation of haveing Left England with honour & advantage; because I obtained my compleat discharge, in addition to an allowance of about £ 700— from my assignees.  This Sir, with small speculations, & strict economy has enabled me to subsist my Little family with decency, without invading this small Stock.  As I had from the beginning taken a decisive part in exerting my little mite to promote the progress of the new constitution, I had form’d some hopes of obtaining under the new government a small appointment adequate to my experience on the active stage of business.
From a personal acquaintence with several members of both houses, who appeared anxious to promote my views; I was Led to cherish such hopes—but Alas! I soon found myself lost in a host of greedy applicants.  You see Sir—I write with freedom and without reserve—The familiar stile of your letter, seems to warrant it, by your removing the barrier, which places your elevated Station, from my obscurity at such an immense distance.
Respecting the Tory business, the whole matter had escaped my mind; but I recolect now to what I had perticular reference. In the year 82 as well as 84 I spent about a month in each year in Birmingham; where resided Judge Oliver, Elisha Hutchinson, Doctr. Oliver, & many other refugees—you may recollect Sir our family connection by intermarriages.—so in fact, I was upon the most familiar footing—divested of political prejudices: Your name being frequently on the carpet—the Judge in perticular seem’d fill’d with rancour & mortification—Indeed he appear’d to lay all his reverse of fortune at your door, as the original & principal cause of the revolution, as well as the persecution of the Tories.
I am (with respects to Mrs. Adams Family) Very respectfully / Your devoted & Oblig’d Hbl. St.
Elka. Watson Jr.